Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
All outstanding rejections, except for those maintained below, are withdrawn in light of applicant’s amendment filed on 3/8/2022.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.
The new grounds of rejection set forth below are necessitated by applicant’s amendment filed on 3/8/2022.  In particular, claim 1 has been amended to incorporate now-canceled claims 2 and 5.  This combination of limitations was not present in the original claims.  Thus, the following action is properly made final.

Claim Objections
Claims 1 and 4 are objected to because of the following reasons:
With respect to claim 1, lines 12-13, the term “the (meth)acrylate-functionalized oxetane/oxolane oligomer” has antecedent basis as “the at least one (meth)acrylate-functionalized oxetane/oxolane oligomer”.
With respect to claim 4, the term “photoinitiator d)” has antecedent basis as “the at least one photoinitiator d)”.
Appropriate correction is required.


Claim Rejections - 35 USC § 103
Claims 1, 5-9, 11, 12, 15-28, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Fenyvesi (US 8,362,291) in view of Lake (US 6,087,413) and Ju (KR 2005-108297, machine translation).
With respect to claims 1, 5-9, 11, 15-20, and 24 Fenyvesi discloses a polytrimethylene ether glycol (meth)acrylate of formula CH2=CR1—C(O)—O-Q-OR2 where Q represent poly(trimethyl ether), R1 is H or CH3, and R2 is H or CH2=CR1—C(O) which is a mixture of mono- and diesters (col. 12, lines 56-65).  Fenyvesi discloses that the compounds are used in radiation curable polymer coating compositions with other acrylate comonomers, where the compound is present in an amount of 1-99 wt % (col. 10, lines 6-30).
Fenyvesi fails to disclose (i) surface conditioner additives or (ii) a photoinitiator that absorbs both long and short wavelengths.
With respect to (i), Lake discloses a radiation-curable coating composition and teaches that conventional additives include silicone surface improvers and silica flatting agents in an amount of 5-20 wt % (col. 4, line 61 to col. 5, line 6).
Given that Fenyvesi discloses that its polytrimethylene ether glycol (meth)acrylate is used in radiation curable coating compositions and further given that coating compositions conventionally comprise silicone surface improvers and flatting agents such as silica would have been obvious to one of ordinary skill in the art to utilize a silica flatting agent in an amount of 5-20 wt %, including in combination with the silicone surface improver, to improve the surface of Fenyvesi’s coating composition.  Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045).
With respect to (ii), Ju discloses a UV curable coating composition that is “dual curable” (title, abstract) prepared by applying at least 40 wt % radiation curable acryl monomer, 1-8 wt % of two photoinitiator wherein one absorbs 200-350 nm and another at 300-480 nm (page 3, first full paragraph) and teaches that the photo-curing method allows for high efficiency during hardening (abstract).
Given that both Fenyvesi and Ju are drawn to photocurable acrylic compositions and further given that utilizing a mixture of two photoinitiators provides for high efficiency during hardening as taught by Ju, it would have been obvious to one of ordinary skill in the art to utilize a photoinitiator that absorbs both long and short wavelengths.
With respect to claim 12, Fenyvest discloses that the polytrimethylene ether glycol (meth)acrylate is copolymerized with other acrylates (col. 9, lines 53-66).
With respect to claims 21-23, Ju discloses that the photoinitiator includes inter alia phosphine oxide and 2-hydroxy-2-methyl-1-phenyl-1-propanone (single photoinitiator capable of absorption both short and long wavelength UV radiation) (page 4, 4-5 full paragraphs).
With respect to claim 25, Fenyvesi does not require the addition of more than 1 wt % non-reactive solvent and water.
With respect to claims 26 and 31, because the coating composition includes the silicone surface improver (col. 16, lines 41-43) and is necessarily applied to a substrate, the coating on a substrate would be expected to have a “soft touch.”
With respect to claim 27, while Fenyvesi does not disclose the substrate on which the coating is applied, it is the examiner’s position that any of the plurality of substrates would have been obvious to one of ordinary skill in the art given that Fenyvesi discloses that is coating can be a paint.
With respect to claim 28, Fenyvesi does not disclose the thickness of the film, but Ju discloses that the coating film thickness when sprayed is 20-150 μm and that thicker than 150 μm makes it difficult to completely harden the coating (page 10, last paragraph).  Because they are both drawn to thermocurable acrylic coating compositions, it would have been obvious to one of ordinary skill in the art to prepare a coating having the claimed thickness.
With respect to claims 29 and 30, Ju discloses applying wavelengths of 200-350 nm (short UV) and 300-480 nm (long UV) (abstract).	 

Claims 1, 3, 4, 6-8, 12, 21-24, and 26-31 are rejected under 35 U.S.C. 103 as being unpatentable over Fujii (WO 2015/17467, machine translation) in view of Ju (KR 2005-108297, machine translation).
With respect to claims 1, 3, 6, 8, 12, and 24, Fujii discloses a photosensitive resin composition comprising a photopolymerizable component, a photopolymerization initiator, and a polytetramethylene oxide compound (abstract).  Example 2 in Table 2 on page 36 includes 14 parts by weight polytetramethylene glycol dimethacrylate having molecular weight of 802 (i.e., about n = 60) (FA-PTG9M)(paragraph 0147) which reads on claimed a), 26 parts by weight of bisphenol A polyoxymethylene dimethacrylate (FA-321M) (paragraph 0145) which reads on claimed b), and 0.5 parts by weight of photoinitiator that 1,7-di(9-acridinyl) heptane (N-1717) (paragraph 0146).  The composition can include pigments and fillers (paragraph 0089) which read on claimed surface conditioner additive.
Fujii discloses a plurality of photopolymerizable initiators (paragraphs 0058-0063) but fails to disclose a photoinitiator that absorbs both long and short wavelength ultraviolet radiation.
Ju discloses a UV curable coating composition that is “dual curable” (title, abstract) prepared by applying at least 40 wt % radiation curable acryl monomer, 1-8 wt % of two photoinitiator wherein one absorbs 200-350 nm and another at 300-480 nm (page 3, first full paragraph) and teaches that the photo-curing method allows for high efficiency during hardening (abstract).
Given that both Fujii and Ju are drawn to photocurable acrylic compositions and further given that utilizing a mixture of two photoinitiators provides for high efficiency during hardening as taught by Ju, it would have been obvious to one of ordinary skill in the art to utilize a photoinitiator that absorbs both long and short wavelengths in the composition of Fujii.
Fujii does not disclose that the photosensitive resin composition has a “soft touch,” however, it is noted that case law holds that “where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation.”  See Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997).  Also, the composition taught by Fujii is capable of having a soft touch because of the addition of pigments and fillers which are solid additives and would be expected to affect the surface.
With respect to claim 4, Fujii also exemplifies (Example 3 in Table 2) polytetramethylene glycol diacrylate having molecular weight of 774 (A-PTMG650) (paragraph 0147).
With respect to claim 7, Fujii discloses that the number of tetramethylene groups can be as low as 2 (abstract).
With respect to claims 21-23, Ju discloses that the photoinitiator includes inter alia phosphine oxide and 2-hydroxy-2-methyl-1-phenyl-1-propanone (single photoinitiator capable of absorption both short and long wavelength UV radiation) (page 4, 4-5 full paragraphs).
With respect to claim 25, Fujii does not require adding solvent or water (paragraph 0091).
With respect to claims 26-28 and 31, Fujii discloses coating a polymer substrate (paragraph 0095-0096) to a coating thickness of 1-200 μm (paragraph 0103).
With respect to claims 29 and 30, Ju discloses applying wavelengths of 200-350 nm (short UV) and 300-480 nm (long UV) (abstract).	 

Allowable Subject Matter
Claims 10, 13, and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  none of the cited prior art discloses or suggest the slip additive is one of silicone polyether copolymers and silicone acrylate (claim 10) or that the at least one radiation curable compound other than (meth)acrylate-functionalized oxetane/oxolane oligomer is a di(meth)acrylate-functionalized alkoxylated aliphatic diol.

Response to Arguments
Applicant's arguments filed 3/8/2022 have been fully considered but they are moot in view of the new grounds of rejection set forth above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICKEY NERANGIS whose telephone number is (571)272-2701.  The examiner can normally be reached on 8:30 am - 5:00 pm EST, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/VICKEY NERANGIS/Primary Examiner, Art Unit 1763                                                                                                                                                                                                    



vn